Citation Nr: 0831362	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-07 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to accrued benefits. 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had service in the Philippine Commonwealth Army 
from November 19, 1941 to September 24, 1942, and from March 
23, 1945 to November 26, 1945; he was a prisoner of war of 
the Japanese Government from April 1942 to September 1942.  
The veteran died in March 1993.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.  The veteran was a prisoner of war of the Japanese 
Government from April 1942 to September 1942.  

2.  The veteran died in September 1992.  The certificate of 
death states that the causes of death were cardiorespiratory 
arrest, hypovolemia from GI (gastrointestinal bleeding), 
"acute gastroenteritis, ileus," and intestinal obstruction.  

3.  Service connection was not in effect for any disease or 
disability during the veteran's lifetime.

4.  The veteran's causes of death are not related to his 
service. 

5.  There was no claim for benefits pending at the time of 
the veteran's death; no periodic monetary benefits were due 
and payable at the time of the veteran's death.


CONCLUSIONS OF LAW

1.  Service connection for the veteran's cause of death is 
not warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2007).  

2.  There are no accrued benefits payable.  38 U.S.C.A. §§ 
5102, 5103, 5103A and 5121 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that she is entitled to service 
connection for the cause of the veteran's death.  She has 
submitted an article pertaining to post-traumatic stress 
disorder (PTSD) which asserts that soldiers who served in the 
Civil War may have had PTSD, and that men who participate in 
combat and/or have PTSD have higher rates of postwar illness, 
and that, "Increased war trauma leads to increased physical 
and mental illness."  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
C.F.R. § 3.312 (2007); see 38 U.S.C.A. § 1310 (West 2002).  
The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2007).  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2007).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2007).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d). 

Service connection may also be granted for certain diseases 
for a veteran who is a former prisoner of war, if manifested 
to a degree of disability of 10 percent or more at any time 
after discharge or release from active military, naval, or 
air service, even though there is no record of such disease 
during service, provided the rebuttable presumptions of 3.307 
are also satisfied. 38 C.F.R. § 3.309(c).  The qualifying 
diseases are: psychosis; any of the anxiety states; dysthymic 
disorder (or depressive neurosis); organic residuals of 
frostbite; post-traumatic osteoarthritis; atherosclerotic 
heart disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia); stroke and its complications; avitaminosis; 
beriberi (including beriberi heart disease); chronic 
dysentery; helminthiasis; malnutrition (including optic 
atrophy associated with malnutrition); pellagra; any other 
nutritional deficiency; irritable bowel syndrome; peptic 
ulcer disease; peripheral neuropathy except where directly 
related to infectious causes; and cirrhosis of the liver.  
Id.  

The term former prisoner of war means a person who, while 
serving in the active military, naval or air service, was 
forcibly detained or interned in the line of duty by an enemy 
or foreign government, the agents of either, or a hostile 
force.  The VA shall accept the findings of the appropriate 
service department that a person was a POW during a period of 
war unless a reasonable basis exists for questioning it.  38 
U.S.C.A. § 101(32) (West 2002); 38 C.F.R. § 3.1(y) (2007).  

The veteran's service medical records do not show any 
relevant medical treatment.  The veteran's separation 
examination report, dated in February 1946, shows that his 
psychiatric condition, abdominal viscera, and cardiovascular 
system, were all clinically evaluated as normal.  

There are no injuries or disabilities identified in the 
veteran's Affidavit For Philippine Army Personnel (APAP), 
dated in November 1945.  

The post-service medial evidence consists of private reports, 
dated between 1976 and 1992.  This evidence includes a letter 
from a private physician, N.C.G., M.D., dated in March 1976, 
in which the physician asserts that he treated the veteran in 
1966 for complaints of fever, joint pains, cough, general 
body weakness, and right foot pain.  The diagnoses were 
listed as "cerebral thrombosis, residual," rheumatoid 
arthritis, hypertension, and chronic bursitis.   

A letter from a private physician, M.D.J., M.D., dated in 
August 1976, states that the veteran was treated in 1943 for 
complaints that included headache, pain in the back of his 
head from being struck by a rifle butt while a POW, fever, 
chills, and sweating, and that his diagnoses were malaria, 
and rheumatoid arthritis.  

A report from Headquarters, AFP Medical Center, dated in 
November 1988, indicates that beginning in 1985, the veteran 
was treated for a moderately severe psychoneurotic anxiety 
reaction.  

A VA examination report, dated in April 1989, is somewhat 
difficult to read, but appears to note the following: the 
veteran complained of blurred vision, right leg edema, and 
right elbow pain.  He reported a history of symptoms during 
service that included dysentery, beriberi, and malnutrition.  
The report contains a "summary sheet" noting eye disorders, 
psychoneurosis anxiety reaction, and osteoarthritis of the 
lumbar spine and other joints.  It further indicates that 
there was no clinical evidence of malaria, dysentery, 
beriberi, malnutrition, or avitaminosis.  

A statement from a librarian at the Dr. Paulino J. Garcia 
Memorial Research & Medical Center, dated in February 2006, 
indicates that the veteran was treated for P.U. (presumably, 
peptic ulcer), and acute gastritis, in 1965, and for PUD 
(peptic ulcer disease), and r/o (rule out) gastric CA 
(carcinoma) in 1972. 

A statement from the Tarlac Provincial Hospital, dated in 
July 2006, indicates that in September 1992, the veteran was 
treated for cardio-respiratory arrest, hypovolemia from GI 
(gastrointestinal bleeding), "acute gastroenteritis, 
ileus," and intestinal obstruction.  

An affidavit from E.C., and M.T., dated in October 1976, 
shows that the affiants asserted that they witnessed the 
veteran being struck in the head while captive of the 
Japanese, and that he was knocked unconscious, but that after 
a few minutes he "managed to get along" with the help of 
others. 

A certificate of death, dated in September 1992, lists the 
causes of death as cardiorespiratory arrest, hypovolemia from 
GI (gastrointestinal bleeding), "acute gastroenteritis, 
ileus," and intestinal obstruction.  

Service connection was not in effect for any disease or 
disability during the veteran's lifetime.  

The service department certified that the veteran was a 
prisoner of war from April 10, 1942, to September 24, 1942.  

Prior to his death, the veteran asserted that he had symptoms 
during his service that included dysentery, diarrhea, 
malaria, and malnutrition.  While his assertions are 
credible, he is not shown to have specifically been treated 
for any of the causes of death, as listed in the death 
certificate, during service.  In this sense, his death 
certificate provides evidence against this claim.

Nor is there any competent evidence of record to associate 
any of his claimed inservice symptoms with any of the listed 
causes of death.  With regard to the veteran's status as a 
former POW, none of the listed causes of death are afforded 
presumptive service connection under 38 C.F.R. § 3.309(c).  
In this regard, to the extent that the certificate of death 
lists "cardiorespiratory arrest" as one of the causes of 
death, there is no competent evidence associating this 
"condition" (or any other of the listed causes of death) 
with a presumptive condition listed at 38 C.F.R. § 3.309(c), 
to include atherosclerotic heart disease or hypertension, nor 
may the Board presume such a relationship.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

The appellant has essentially asserted that the veteran had a 
number of disorders due to his service, to include a 
psychosis, an anxiety state, and/or post-traumatic stress 
disorder, hypertension cerebral thrombosis, and bronchitis, 
and that these disorders singly or collectively weakened his 
system and contributed to his death.  

The Board notes that the veteran was shown to have several 
conditions at one time or another after service for which 
presumptive service connection may conceivable have been 
granted, specifically, stroke ("cerebral thrombosis"), an 
anxiety state, osteoarthritis, and peptic ulcer disease.  
However, there is no competent evidence to show that any of 
these disorders are related to any of the causes of death.  

With respect to the appellant's contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In this case, when the veteran's service medical records and 
post-service medical records are considered (which indicate 
that the veteran was not treated for any of the causes of 
death, and that none of the causes of death were related to 
his service), the Board finds that the medical evidence 
outweighs the appellant's contentions.  

Simply stated, the Board finds that the service medical 
records and post-service medical record outweigh the 
appellant's statements, both providing evidence against the 
claim, indicating causes of death that began decades after 
service with no connection to service.     

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim, and that service 
connection for the cause of the veteran's death is therefore 
not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.309(c), 
3.312.  

With regard to the appellant's claim for accrued benefits, 
they are defined as periodic monetary benefits to which an 
individual was entitled at death based on evidence in the 
file at death and due and unpaid for a period not to exceed 
two years prior to the last date of entitlement (i.e., the 
veteran's death).  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  The veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision.  Jones v. West, 
136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  In addition, an 
application for accrued benefits must be filed within 1 year 
after the date of death.  38 C.F.R. § 3.1000(c).  

In this case, at the time of the veteran's death in 1992, 
service connection was not in effect for any disabilities.  
In several rating decisions, dated in 1976, the RO denied 
claims for service connection for various claims.  The 
veteran appealed, and in November 1980, the Board denied the 
claims, which it characterized as claims for arthritis, 
cerebral thrombosis with right-sided paralysis, bronchitis, 
defective hearing, malaria, defective vision, and residuals 
of bayonet wounds.  The Board's decision was final.  See 
38 U.S.C.A. § 7104(b).  

In July 1989, the RO denied claims for service connection for 
"disabilities incurred as a result of POW status."  There 
was no appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c).  In this regard, in March 1992, the 
veteran requested a VA examination.  However, this request, 
which was received more than one year after the RO July 1989 
rating decision, did not fulfill the criteria for a valid and 
timely Notice of Disagreement.  See 38 C.F.R. §§ 20.201, 
20.302 (2007).  

In this decision, the Board has denied the appellant's claim 
for service connection for the cause of the veteran's death.  

In June 2006, the appellant filed a claim for accrued 
benefits.  Her claim was therefore not filed within one year 
of the date of the veteran's death.  See 38 U.S.C.A. § 
5121(c).  In addition, the evidence does not show that the 
veteran had periodic monetary benefits at the time of his 
death which were due and unpaid.  See 38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000(a).  Furthermore, the veteran did not have 
a claim pending at the time of his death.  As the veteran had 
no periodic monetary benefits at the time of his death which 
were due and unpaid, and as the veteran did not have a claim 
pending at time of death, the appellant has no claim upon 
which to derive her application for accrued benefits.  See 
Jones; Zevalkink v. Brown, 6 Vet. App. 483, 488 (1994), aff'd 
102 F.3d 1236, 1300 (Fed. Cir. 1996); cert. denied 117 S.Ct. 
2478 (1997).  Based on the foregoing, there are no accrued 
benefits, and the appellant's claim must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

With respect to the accrued benefits claim, the Board notes 
that Congress, in enacting the VCAA, noted the importance of 
balancing the duty to assist with "the futility of requiring 
VA to develop claims where there is no reasonably possibility 
that the assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. 
REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  In this case, the veteran had no claims 
pending  upon his death, and he was not service-connected for 
any disability.  The appellant does not contend otherwise.  
When the law and not the evidence is dispositive of the 
claim, the VCAA is not applicable.  See Mason at 132 (VCAA 
not applicable to a claim for nonservice-connected pension 
when the claimant did not serve on active duty during a 
period of war); Smith (Claudus) v. Gober, 14 Vet. App. 227 
(2000) (VCAA did not affect a Federal statute that prohibited 
payment of interest on past due benefits), aff'd, 28 F.3d 
1384 (Fed. Cir. 2002).  As the law is dispositive in the 
instant claim, the VCAA is not applicable.  

With regard to the claim for service connection, VA has made 
all reasonable efforts to assist the appellant in the 
development of her claim, has notified her of the information 
and evidence necessary to substantiate the claim, and has 
fully disclosed the government's duties to assist her.  In a 
letter, dated in June 2006, the appellant was notified of the 
information and evidence needed to substantiate and complete 
the claim.  The June 2006 VCAA notice complied with the 
requirement that the notice must precede the adjudication.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The appellant was afforded 
sufficient notice in February 2008, and in any event, as the 
claim has been denied, any questions as to the disability 
rating or the appropriate effective date to be assigned are 
moot.  Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).   

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained VA and 
non-VA medical records.  

An etiological opinion has not been obtained.  Under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, the service medical records do not show any 
relevant treatment, the causes of death are first shown many 
years after separation from service, and there is no 
competent evidence to show that any of the causes of death 
are related to the veteran's service, or that any of the 
causes of death involve a presumptive disability under 
38 C.F.R. § 3.309(c).  Given the foregoing, the Board finds 
that the standards of McLendon have not been met.  See also 
38 C.F.R. § 3.159(c)(4) (2007); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  Simply stated, the Board finds 
that the service and post-service medical record provides 
evidence against this claim.

On a factual basis, this claim must be denied at this time.  
The Board finds that the service medical records, and post-
service medical records, provide evidence against this claim.  
Therefore, there is sufficient competent medical evidence on 
file for the VA to make a decision on the claim.  The Board 
therefore concludes that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

The appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


